Title: To George Washington from Josiah Dunham, 13 July 1798
From: Dunham, Josiah
To: Washington, George



Venerable Old Man,
Hanover N.H. July 13th 1798

Retired from the pinnacle of public trust, to the tranquil vale of rural life, and the glorious level of American freemen, You will not receive an expression of respect from a young and obscure Citizen

of New-hampshire, as a selfish oblation, but as an honest “freewill offering.”
In celebrating the anniversary ⟨of⟩ American Independence, the Memory of the patriot naturally runs back, with peculiar delight, to the period of its birth; and his mind swells, gratefully, at the recollection of the Man, who contributed so signally to its establishment and support. The inclosed Sheet, though less than the widow’s mite, is a tribute of that gratitude.
As such, illustrious Sir, you will deign to accept it—from a heart which glows but with feelings common to every real American.
With unceasing prayers for your life, health, and happiness, as well as for the honorable peace and real glory of our Country—I have the honor to be, Much respected Sir, Your Fellow Citizen,

J. Dunham

